TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00681-CR



                                 Richard Nesmith, Appellant

                                                v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
 NO. D-1-DC-07-904100, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Richard Nesmith was convicted, based on guilty pleas, of one count of aggravated

sexual assault of a child, five counts of indecency with a child by contact, and one count of

indecency with a child by exposure. According to the judgments on each count, he was sentenced

consistent with his plea bargain to twenty-five years in prison, with all sentences to be served

concurrently. The trial court signed a certification that Nesmith waived his right to appeal, and

Nesmith and his attorney both signed the certification. By rule, we must dismiss this appeal. See

Tex. R. App. P. 25.2(d).




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed

Filed: December 12, 2008

Do Not Publish